CaSe 2214-CV-11700-PDB-SDD ECF NO. 384 filed 10/02/18 Page|D.lGOBS Page 1 Of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICH]GAN

SOUTHERN DIVISION
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
Plaintiff, Case No. 14-cv-1l700
Paul D. Borman
v. United States District Judge

Stephanie DaWkins Davis
United States Magistrate Judge
POINTE PHYSICAL THERAPY, LLC,
et al.,

Defendants.
/

ORDER EXTENDING STAY, RE§ )UIRING SUBMISSION OF MATERIALS
AND SETTING NOVEMBER 9 2018 STATUS CONFERENCE

 

 

The Court held a status conference in this matter on Friday, September 28,
2018, and, for the reasons stated on the record, establishes the following deadlines:
' On or before October 24, 2018, the parties shall jointly inform the Court
in Writing of the identity of each individual or entity that has failed to
sign Exhibits A and B to the “settlement agreement,” as referenced and

discussed at the Septernber 28, 2018 status conference

' The Court Will issue an Order requiring those individuals or entities (by

CaSe 2214-CV-11700-PDB-SDD ECF NO. 384 filed 10/02/18 Page|D.16054 Page 2 Of 2

their representatives) that the parties identify as not having signed
Exhibits A and B to appear before the Court on Friday, November 9,
2018 at 9:00 a.m.

~ All parties and their counsel (vvho have not previously been excused
from attending future status conferences in this matter) shall appear for

a status conference on Friday, November 9, 2018 at 9:00 a.m.

' The stay of proceedings in this matter is extended to and including
November 9, 2018.
IT IS SO ORDERED.
F;> a

l

Paul D. Bonnan
United States District Judge

Dated: UCT 0 2 2an

